Citation Nr: 1010134	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-26 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected PTSD currently is shown to be 
productive of a disability picture that more nearly 
approximates occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent evaluation, 
but not more, for the service-connected PTSD are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130 
including Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) it was 
held that that in an increased rating claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that a rating is determined by Diagnostic Codes based on the 
nature, severity, and duration of symptoms; and that to 
substantiate the claim the claimant must provide, or ask VA 
to obtain, medical or lay evidence a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  

However, this case was recently overturned by the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. Sept. 4, 2009) (VCAA notice in a claim for increased 
rating need not be "veteran specific" and need not include 
reference to impact on daily life or rating criteria; rather 
only generic notice is required).  See also Schultz v. 
Shinseki, No. 03-1235, slip op. at (U.S. Vet. App. Jan. 28, 
2010) (2010 WL 318498 (Vet.App.)) (nonprecedential Memorandum 
decision).  

In the September 2006, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
establish entitlement to an increased evaluation for his 
service connected disability, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further evidence that pertained to the 
claim.  

In the April 2008 letter, the RO also advised the Veteran of 
how disability ratings and effective dates were assigned.  
Furthermore, in a December 2008 letter, the RO advised the 
Veteran that to substantiate his claim the Veteran should 
submit evidence as to the nature and symptoms of the 
condition; severity and duration of the symptoms; impact of 
the condition and symptoms on employment and daily life.  

The case was thereafter readjudicated in a November 2009 
Supplemental Statement of the Case (SSOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).  

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  Hence, 
the Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
post service VA treatment records, VA and private 
examinations, statements from the Veteran's representative, 
statements from the Veteran's wife, and the Veteran's own 
statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in September 2007.  The report 
of this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate psychological 
examination and rendered an appropriate diagnosis and opinion 
consistent with the remainder of the evidence of record.  

The Board therefore concludes that the examination is 
adequate for the purposes of this decision.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not 
contended otherwise.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran has been specifically notified of 
the evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Conway, supra.  As such, there is no 
indication that there is any prejudice to the Veteran in 
considering this matter on the merits.  Id, Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Board has considered all evidence of 
severity since the claim for increased rating has been 
received in July 2006 and has considered whether "staged 
ratings" are warranted. The Board's adjudication of that 
claim, accordingly, meets the requirements of Hart. 

The rating for service-connected PTSD has been assigned under 
the provisions of Diagnostic Code (DC) 9411.

Under DC 9411, a rating of 30 percent is assignable for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally performing 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130.  

In the present case, the evidence of record includes the 
reports of VA examinations, VA treatment, and statements from 
the Veteran and his wife.  

The July 2006 VA mental health treatment record indicates 
that the Veteran was referred by medical staff to evaluate 
the Veteran for a possible PTSD therapy group.  August 2006 
mental health treatment records note that the Veteran has 
been seen in group therapy.  

During the September 2007 VA examination, the Veteran 
reported that he has been experiencing nightmares almost 
every night.  He also reported suffering from flashbacks, 
feelings of guilt, a concern about his poor impulse control, 
irritability and anger.  He reported that his daughter told 
him that, "they were afraid of him."  He further reported 
aggressive behavior towards others including his wife.  He 
related an experience where he fractured her arm as a result 
of applying pressure on it.  He had had multiple physical 
fights, at times resulting in overnight stays in jail, and 
often times felt edgy.  He would get hyperstartled when he 
heard explosions and was socially isolated and preferred not 
to mingle with non-veterans.  Finally, he reported being 
weary of people of Vietnamese origin.  

The September 2007 examiner noted that the Veteran had 
experienced severe symptoms.  He also indicated that the 
Veteran endorsed nightmares and hyperarousal and that his 
insight and judgment were fair.  The VA examiner diagnosed 
the Veteran with chronic PTSD and granted a GAF score of 51 
noting moderate to severe impairment in social functioning.  

During a November 2007 psycho-social assessment, the Veteran 
reported having nightmares, constantly being on guard, 
watchful, or easily startled, and feeling numb or detached 
from others, activities, or his surroundings.  

A February 2009 VA mental health treatment record noted that 
the Veteran described panic symptoms.  The report also 
indicated that the Veteran denies evidence of obsessionality 
and does not endorse hallucinations.  The Veteran also 
reported having no suicidal ideations.  

In making this determination, the Board has also considered 
the Veteran's assigned GAF score during the period under 
review.  A GAF score records a clinician's judgment of the 
individual's overall level of functioning, with 100 
representing a high level of functioning and no psychiatric 
symptoms.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, D.C., American Psychiatric 
Association, 1995.  

GAF scores between 31 and 40 indicate some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  

GAF scores between 41 and 50 indicate serious symptoms or any 
serious impairment in social, occupational or school 
functioning.  GAF scores between 51 and 60 indicate moderate 
symptoms or moderate difficulty functioning.  Id. at 46-47.  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  While the GAF is not the sole basis for assigning a 
disability rating, it provides a clinical indicator of the 
patient's functional ability.

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2009).  

In this case, the Veteran's GAF score during the period in 
question was 51, assigned to him during the September 2007 VA 
examination.  

In addition to the medical evidence, the Board has considered 
the lay evidence of record, including correspondence to VA 
from the Veteran's wife.

A September 2006 statement from the Veteran's wife indicated 
that the Veteran was being seen weekly at VA for PTSD.  

In a January 2008 statement, the wife indicated that the 
Veteran suffered from flashbacks and nightmares about 
Vietnam.  She reported that recently during one of his 
nightmares, he was kicking and punching her.  She also 
indicated that the Veteran had fractured her arm during a 
period of anger and that their two grown daughters have 
learned to stay away from him.  

The Board notes that the Veteran has a GAF score of 51 with 
reports having panic attacks.  His daughters are reportedly 
afraid of him and have learned to avoid him, that he has 
symptoms of hyperarousal, anger and irritability which 
interfere with his ability to maintain relationships with 
others, to include is own family.  The Veteran has also 
reported suffering from feelings of guilt, poor impulse 
control, irritability and anger.  

Thus, the service-connected PTSD is productive of disability 
picture that more closely resembles that of occupational and 
social impairment with reduced reliability and productivity 
and difficulty in establishing and maintaining effective work 
and social relationships.  

However, the Board also finds that the service-connected PTSD 
is not shown to be manifested by occupational and social 
impairment with deficiencies in most areas and an inability 
to establish and maintain effective relationships.   

Accordingly, on this record, a higher rating of 50 percent, 
but no more is for application.  

Finally, the Board has considered whether the Veteran's 
claims should be referred for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) (2009).  However, the service-
connected disability picture is not so unusual or exceptional 
as to render the established schedular criteria inadequate 
for the purpose of evaluating the severity of the service-
connected PTSD.  Additionally, there is no showing of 
unanticipated manifestations that are not addressed by the 
currently assigned 50 percent rating.  


ORDER

An increased rating of 50 percent, but not higher for the 
service-connected PTSD is granted, subject to the regulations 
controlling the award of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


